              Case 2:20-mj-00187-BAT Document 11 Filed 04/23/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. MJ20-187

10           v.                                            DETENTION ORDER

11   JAYSON MOORE,

12                              Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged in the District of Alaska with production of child pornography,

18   sexual exploitation of a child – possession of child pornography and sex trafficking of a minor.

19   He has been convicted of serious felony offenses including robbery in the first degree,

20   possession of controlled substances with intent to deliver, and felony possession of controlled

21   substances. At the time of the alleged offense, he was on federal supervised release. Defendant’s

22   performance on federal supervision has been problematic. In October 2018, he was found in

23   violation and received a jail sanction. In July 2019 he was again found in violation and received




     DETENTION ORDER - 1
                Case 2:20-mj-00187-BAT Document 11 Filed 04/23/20 Page 2 of 2



 1   a jail sanction. In January 2020 defendant was against found in violation and received a five

 2   month jail sanction.

 3          It is therefore ORDERED:

 4          (1)     Defendant shall be detained pending trial and committed to the custody of the

 5   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 6   from persons awaiting or serving sentences, or being held in custody pending appeal;

 7          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 8   counsel;

 9          (3)     On order of a court of the United States or on request of an attorney for the

10   Government, the person in charge of the correctional facility in which Defendant is confined

11   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

12   connection with a court proceeding; and

13          (4)     The Clerk shall provide copies of this order to all counsel, the United States

14   Marshal, and to the United States Probation and Pretrial Services Officer.

15          DATED this 23rd day of April, 2020.

16

17                                                                A
                                                           BRIAN A. TSUCHIDA
18                                                         Chief United States Magistrate Judge

19

20

21

22

23




     DETENTION ORDER - 2
